PER CURIAM.
Clifton Deon Sheppard appeals from final judgments of conviction and entry of sentences. We affirm.
Although we deplore the prosecutorial misconduct evident in this case,1 the defendant elected to make no contemporaneous objections. The unobjected-to comments complained of do not rise to the level of fundamental error; they did not destroy the essential fairness of the trial. See Rogers v. State, 783 So.2d 980, 1002 (Fla.2001); Kilgore v. State, 688 So.2d 895, 898 (Fla.1996); Scoggins v. State, 691 So.2d 1185, 1189 (Fla. 4th DCA 1997)(“Funda-mental error has been defined as one that goes to the essence of a fair and impartial trial, error so fundamentally unfair as to amount to a denial of due process.”).
Affirmed.

. See Guerra v. State, 813 So.2d 112 (Fla. 3d DCA 2002); Rodriguez v. State, 794 So.2d 711 (Fla. 3d DCA 2001)(Ramirez, J., concurring).